In the Missouri Court of Appeals
Eastern District

DIVISION THREE
WILLIAM NORATH, ) No. EDl0344l
)
Appellant, ) Appeal from the Labor and Industrial
) Relations Commission
vs. )
)
DIVISION OF EMPLOYMENT SECURITY, )
)
Respondent. ) Filed: May 31, 2016

OPINI()N

Williani Norath appeals from the Labor and Iiidustrial Relations Commission’s
("Coininission") determination that he was overpaid unemployment benefits and that he willfully
and fraudulently failed to report to the Division of Ernployliieiit Security ("Division") wages he
had earnecl. Because we find that the Commission failed to address certain factual issues
essential to our review, we reverse and remand for proceedings consistent with this opinion.

Factual and Procedural Background

In April 2009, Norath started working for I-Iackrnaiin Lutnber Compaiiy ("Hackniarni").
Norath worked directly with prospective customers of Hacknianli and attempted to generate sales
orders of Hacl423 S.W.3d 775,
781 (Mo.banc 2014).

The law applies to individuals who are totally unemployed and partially unemployed §
288.060. An individual is "totally unemployed" in any week during which the individual

performs no services and with respect to which no wages are payable to such individual. §

288.030.1.(28)(@\). An individual is "partially tineinployed” in any week of less than full-time
work if the wages payable to such individual for such week do not equal or exceed the
individual’s weekly benefit amount plus twenty dollars or twenty percent of his or weekly
benefit amount, whichever is greater. § 2S8.(}30.l.(28)(b)b. An eligible insured worker who is
partially unemployed in any week shall be paid for such a week a partial benefit § 288.060.3.
Such partial benefit shall be an amount equal to the difference between the weekly benefit
amount and that part of his or her wages in such week in excess of twenty dollars or twenty
percent of his or her weekly benefit amount, which is greater, § 288.060.3.

'l`he purpose of these provisions is to provide minimal basic support to wage earners
whose wages have been terminated or sharply reduced because of unernployment. Buckner, 49
S.W.3d at 756. Unemployrnent compensation is not intended to provide supplemental income to
persons who continue to receive their full wages through some other means. ]d. An individual
who spends his full time in any endeavor entered in an atternpt to produce an income cannot be
said to be unemployed Bryc/nf v. Lczbor & Imius. Relations Co))u)z ’11, 608 S.W.Zd 524, 529
(Mo.App.W.D. 1980).

Section 288.200 requires the Coinmission to issue a decision and "its reasons therefor."
The decision need not be in any particular form, but must provide for the intelligent review of the
decision and reveal a reasonable basis for the Coinmission’s decision Garden Vieu» Ccu'e Ca‘r.,
Inc. v. Labor & Diclus. Relations Co)):)n ’n, 848 S.W.Zd 603, 608 (Mo.App.E.D. 1993). There
cannot be intelligent review of the decision when the Commission fails to address essential
factual issues. Wooclen v. Di`t». of Er)n)’f Securify, 341 S.W.3d 770, 774 (Mo.App.W.D. 2011).

Wlieii the Commission fails to address essential factual issues, its decision must be reversed and

the cause remanded so that the Commission can resolve the essential issues. Dolgencorp, Irrc. v.
Zatorski, 134 S.W.Sd 813, 820 (Mo.App.W.D. 2004).
Discussion
I. The Commission failed to address Noratll’s employment status.

The Coinmissioir failed to make a finding regarding whether Norath was working for
Hackmann part-tinte, full-time, or not at all during the weeks at issue. In fact, Norath’s
employment status was not addressed at all during the hearing. Nevertheless, the record
demonstrates that Norath had been working for Hackinaiin since April 2009, serviced twenty-nine
different accounts for Hackrnanii, and made over $36,000 in 2013 and over $34,000 in 2014 for
his work for Hackmann.

Unenrployrrieiit income is not intended to provide supplemental income to persons who
receive their full wages through some other means. Bzzckrrer, 49 S.W.3d at 756. Moreover, the
arnount of ttnernployxnent benefits to which a claimant may be entitled to depends in part on
whether the claimant was working full-time, part-time, or not at all. Since the Cominission failed
to make a finding on Noratli’s employment status, the Commission’s decision must be reversed
and remanded so that evidence can be taken and a finding made with regard to whether Norath
was working part-time, full~time, or not all for Hackmann during the weeks at issue. See
DeLong’.s, ]nc. v. Div. of Er)zp ’t Secur'ify, 927 S.W.Zd 877, 880-81 (Mo.App.W.D. 1996) (reversing
and remanding for further proceedings to determine whether the claimant was self-employed and
therefore not entitled to unemployment benefits where claimant was pursuing an independent

accounting practice and this issue of fact was not addressed by the Colnmission).

II. The Colnmission failed to establish when Noratli earned his wages from
Hackmann.

This case inust be reversed and remanded for another reason. if it is determined that
Norath was working part-time or full-time for Hackmann during the time periods at issue, then
the Conunissioii will liave to determine \vhethei‘ Norath was overpaid. In order to make that
determination, the Comrnission must first determine when Norath’s wages were earned, and the
Connnission failed to make a finding regarding this essential factual issue in its decisions.

For purposes of uneniployiiieiit claims, "wages" means all remuneration, payable or pm`d,
for personal services including commissions and bonuses. § 288.036.1 (emphasis added).
Wages reduce unemployment benefits when they are earned, regardless of when they are paid.
Coa'czy, 423 S.W.3d at 780 (citing § 288.036.1). "Payable" has been defined as follows: "A sum
of money is said to be payable when a person is under an obligation to pay it." Bzzckzier, 49
S.W.3d at 757 (citing BLACK’S LAW DICTIONARY 1128 (6th ed. 1990)); Higgins v. Missour'i Div.
QfEnrp’I Secuirfy, 167 S.W.3d 275, 282 (Mo.App.W.D. 2005) (same). Thus, to be "payable” as
used in the context of wages, there must be some legal obligation on the part of the employer to
pay the employee. Bzzcker, 49 S.W.3d at 757.

Here, it is unclear from the record how the Commission calculated Noratli’s wages and
the Coininission failed to make the essential factual finding regarding how it determined
Norath’s wages, i.e., the date the wages became payable. Without this factual deterrnination, we
are unable to rneaningfully review the Commission’s decision, and as a result, its decision must
be reversed and the cause remanded so that the Commission can resolve this issue. Zatorski, 134

S.W.?)d at 820.

On remand, the Conunission should explain its wage calculations. Simply adopting the
deputy’s calculations without a sufficient explanation in the record for how these calculations
were made does not provide for lneaxiiztgftll appellate review. Given that the Comrnission’s
fraud findings were dependent at least in part on its determination that Norath was overpaid
tlnelnployiiieiit benefits, we request the Comlnission to reconsider this issue after making the
requisite factual findings and giving due consideration to any new evidence presented on this
issue. If the Connnission again finds that Norath was overpaid due to fraud, the Cominission
should provide its reasons therefor.

Conelusion
For the reasons stated above, we reverse and remand for proceedings consistent with this

opinion.

 

Robert M. Clayton III, P.J., and
Lawrence E. Mooney, J., concur